Title: Thomas Jefferson to William & Samuel Craig, 27 December 1811
From: Jefferson, Thomas
To: Craig, William,Craig, Samuel,Craig, William & Samuel (N.Y. firm)


          
                  Gentlemen 
                   
                     Monticello 
                     Dec. 27. 11
          
		   
		  An absence of 6. weeks occasions this late acknolegement of your favor of Nov. 29. covering a letter from Doctr Stephenson of Belfast. and asking my directions with respect to a small box from him containing 2. plants of a grass which I had asked under the belief it’s introduction would be useful to our country. if the box
			 be as small as I expect, so that it might not be an abuse of the mail to send it by that, it will be the quickest & most likely conveyance to ensure success in raising the plant.
			 if
			 too large for the mail, I must pray you to send it by some vessel bound to Richmond addressed to Messrs Gibson & Jefferson of that place who will forward it to me. the propriety of the one or the other conveyance I must request the exercise of your discretion on. Accept my thanks for your attention to this matter & the assurances of my great respect.
          
            Th:
            Jefferson
        